I have no doubt but that under the evidence disclosed by the record in this case the petitioner is insane within the meaning of that word as used in the law applicable to our state hospitals. But conceding that to be his mental condition, it is not necessarily a bar to his prosecution for the commission of a crime. The insanity which demands that a person at large should be confined in an asylum is not the same insanity which bars the prosecution of that person for the commission of a felony. While the petitioner is insane within the law applicable to state hospitals, I think him sane to the extent that he should be tried upon the charge pending against him in Yuba county.
I concur in the order.